DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
1.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 1, 2 and 4 are/is rejected under 35 U.S.C. 103 as being unpatentable over Takahasahi (Pub. No.: US 2003/0039062 hereinafter mentioned as “Takahasahi”) in view of HORI TORU et al (Bibliographic data: JPH03129707 hereinafter mentioned as “Toru”, which was submitted via IDS).

As per claim 1,  Takahasahi discloses:
A Hall element that exhibits an anomalous Hall effect (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising: 
a substrate (Fig. 5, see the on a substrate 501. Also see [0049]); and 
a thin film as a magneto-sensitive layer (Fig. 5, see the sensor film 503. Also see [0049] and/or [0045]-[0046]) on the substrate (Fig. 5, see the on a substrate 501. Also see [0049]).
Takahasahi does not explicitly disclose that 
said thin film having a composition of FexSn1-x, where 0.5 ≤ x < 0.9.
However, Toru further discloses that
the thin film having a composition of FexSn1-x, where 0.5 ≤ x < 0.9 (Page-3, the Fe-Sn thin film having the Sn concentration of 18.2%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “said thin film having a composition of FexSn1-x, where 0.5 ≤ x < 0.9” disclosed by Toru into Takahasahi, with the motivation and expected benefit related to improving the sensor and measurements by achieving higher performances of magnetic heads using an alloy thin film having a high saturation magnetic flux density and a high magnetic permeability (Toru, Page-1).
Furthermore, the claim limitation “where 0.5 ≤ x < 0.9” is simply claiming a range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

As per claim 2,  the combination of Takahasahi and Toru discloses the Hall element of claim 1 as described above.
Takahasahi further discloses: 
wherein the substrate is made of one of polyethylene naphthalate, polyethylene terephthalate, polyimide, glass, sapphire, alumina, magnesium oxide, strontium titanate, quartz, silicon, gallium arsenide, and indium phosphide (Fig. 5, see the on a substrate 501. Also see [0049]). 

As per claim 4,  the combination of Takahasahi and Toru discloses the Hall element of claim 1 as described above.
Takahasahi further discloses: 
wherein the thin film has a thickness of 4 nm to 40 nm (see [0075]). 

3.	Claim(s) 3 and 5 are/is rejected under 35 U.S.C. 103 as being unpatentable over Takahasahi in view of Toru, and further in view of HARADA NAOKI (Bibliographic data: JP2013197165 hereinafter mentioned as “Naoki”).

As per claim 3,  the combination of Takahasahi and Toru discloses the Hall element of claim 1 as described above but does not explicitly disclose:
wherein a variation of magnetic sensitivity on said substrate is in a range of -5% to +5% in a temperature range of 200K to 400K.
However, Naoki further discloses:
wherein a variation of magnetic sensitivity on the substrate (Fig. 2, substrate 11. Also see [0014]) is in a range of -5% to +5% in a temperature range of 200K to 400K (see [0017] and [0014] and Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “wherein a variation of magnetic sensitivity on said substrate is in a range of -5% to +5% in a temperature range of 200K to 400K” disclosed by Naoki into Takahasahi and Toru, with the motivation and expected benefit related to improving the sensor and measurements by providing a hall sensor at a low cost highly reliable with an improved performance (Naoki, Paragraph [0024]).
Furthermore, the claim limitation “range of -5% to +5% in a temperature range of 200K to 400K” is simply claiming a range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

As per claim 5,  the combination of Takahasahi and Toru discloses the Hall element of claim 1 as described above but does not explicitly disclose:
wherein the substrate is a flexible substrate.
However, Naoki further discloses:
wherein the substrate is a flexible substrate (see [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “wherein the substrate is a flexible substrate” disclosed by Naoki into Takahasahi and Toru, with the motivation and expected benefit related to improving the sensor and measurements by providing a hall sensor at a low cost highly reliable with an improved performance (Naoki, Paragraph [0024]).

Reasons for Allowability / Allowable Subject Matter
4. 	Claims 6-9 are allowed. 

5.	The following is an examiner's statement of reasons for allowance:
 
6. 	Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the thin film is made of an alloy of Fe and Sn, and a dopant element, and 
the dopant element is a transition metal element that modulates spin-orbit coupling or magnetism.

7.	Claim 7 is allowed due to the fact that it further limits and depends on claim 6.

8. 	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the thin film is made of an alloy of Fe and Sn, and a dopant element, and 
the dopant element is a main-group element that has a different number of valence electrons from Sn and modulates carrier density.

9. 	Regarding claim 9, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the thin film is made of an alloy of Fe and Sn, and a dopant element, and 
the dopant element is a main-group element that modulates density of states.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Fujita (Pub. No.: US 2007/0154629) teaches “A novel thin ITO film formed on a substrate and containing Sn at a concentration of 0.6 to 2.8 atomic %. The thin ITO film can be used as a transparent electrically conducting film. A method of producing the thin ITO film includes a step of spraying a mixed solution of an indium salt and a tin salt onto a substrate left in the atmosphere. A stannous chloride is used as the tin salt and an alcohol solution is used as the solution. The thin ITO film of a low Sn concentration (0.6, 1.3 or 2.8 atomic%) exhibits a markedly decreased absorption coefficient in a long wavelength region” (Abstract).
b)	Takahashi (Pub. No.: US 2005/0007694) teaches “A magnetic field sensor for sensing an applied magnetic field by utilizing a Hall effect. Used, as a sensor portion, are compound materials such as FeN showing a significant anomalous Hall effect, and materials containing magnetic properties such as a magnetic semiconductor having a zincblende structure and oxide having a perovskite structure. A device structure of the magnetic field sensor is adopted, in which by providing a current terminal to a film and a voltage terminal thereof respectively in a film thickness direction and in an in-plane direction, the magnetic field can be guided into the in-plane direction” (Abstract).
c)	Sasaki (Pub. No.: US 2008/0024120) teaches “A magnetic sensor uses a magnetoresistance element which can be driven in a stable manner with a dipole irrespective of a polarity of an external magnetic field. A resistance value R of first magnetoresistance elements varies, and a resistance value of second magnetoresistance elements does not vary with a variation in magnetic field magnitude of the external magnetic field Hl in the positive direction. A resistance value R of second magnetoresistance element varies and a resistance value of first magnetoresistance elements does not vary with a variation in magnetic field magnitude of the external magnetic field H2 in the negative direction” (Abstract).

11.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.








	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867